Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The period under 37 CFR 90.3 for seeking court review of the decision by the Patent Trial and Appeal Board rendered March 8, 2021 has expired and no further action has been taken by appellant. The proceedings as to the rejected claims are considered terminated; see 37 CFR 1.197(b).
The Patent Trial and Appeal Board affirmed the rejection(s) against all independent claim(s) 1 and 13-14 and dependent claims 3, 5, 7-12, 15-16, 18-25, and 27-32, but reversed all rejections against dependent claim(s) 6, 17, and 26 which depend upon claims 1 and 13-14, respectively. There are no allowed claims in the application. The affirmed, rejected claim(s) 1, 3, 5, 7-16, 18-25, and 27-32 are hereby cancelled by the examiner in accordance with MPEP § 1214.06. Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter in which to present the dependent claim(s) 6, 17, and 26 in independent form to avoid ABANDONMENT of the application. EXTENSIONS OF TIME UNDER 37 CFR 1.136(a) ARE AVAILABLE, but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Prosecution is otherwise closed.
Information Disclosure Statements
The three (3) information disclosure statements filed: March 30, 2021, April 21, 2021, and May 17, 2021 each fail to comply with 37 CFR 1.97(d) because each lacks a statement as specified in 37 CFR 1.97(e) and because each lacks the fee set forth in 37 CFR 1.17(p). Each of the information disclosure statements has been placed in the application file, but the information referred to therein has not been considered.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        05/18/2021

/EDWARD CHANG/Primary Examiner, Art Unit 3696